DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive.
Applicant has not responded to the drawing objections related to missing claim elements. The objection to the drawings will not be held in abeyance. If the objections to the drawings are not appropriately addressed in Applicant’s next response the response will be held nonresponsive. 

Applicant has argued:
Applicant objects to the discussion of the prior art (Office Action ("OA"), p. 4) and what appears to be an argument regarding patentability. Such a substantive argument is not proper in a restriction requirement.

This is not persuasive. The ADS filed 11/23/2018 claims benefit under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(d) or indicates National Stage entry from a PCT application by indicating the current application is a 371 of international PCT/BG2017/051457. 
As discussed in the prior Office Action, restriction in an Application filed under 371 requires analysis under the Unity of Invention standard. See MPEP 1893.03 (d) - Unity of Invention which states in part “The principles of unity of invention are used to 
MPEP 1850, citing 37 CFR 1.475 II. states:
Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
Lack of unity of invention may be directly evident "a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.

Here, analysis was performed a posteriori, requiring the examiner to demonstrate that the technical feature was known. The prior Office Action demonstrates the entire claim was known and therefore, regardless of differences in opinion of what the special technical feature may be, all claim elements were known and therefore there is no special technical feature that makes a contribution over the prior art. Therefore the examiner takes the position that the restriction and “the discussion of the prior art (Office Action ("OA"), p. 4) and what appears to be an argument regarding patentability” is proper. 


The objection to claims 15-22 as being in improper multiple dependent form is traversed. Claims 15 is an independent claim. As such the limitations on multiple dependent claims are not applicable.

This is not persuasive. The examiner disagrees that claim 15 is an independent claim. Claim 15, as amended, depends from “any of claims 1, 2, 6 and 8-14”. 
Applicant appears to have conflated the standards of the European Patent Office and the United States Patent and Trademark Office. Under the EPO Guidelines for Examination Part F section 3.8 “A claim containing a reference to another claim is not necessarily a dependent claim as defined in Rule 43(4).”

However, the application is being examined under the standards and practices of the United States Patent and Trademark Office. 

An independent claim is a standalone claim that contains all the limitations necessary to define an invention and does not refer to any other claim.
A dependent claim must refer to a claim previously set forth and must further limit that claim. A claim in dependent form incorporates by reference all the limitations of the claim to which it refers. 
See MPEP 608.01(i) Claims, MPEP 2173.05(f) Reference to Limitations in Another Claim, and 37 CFR 1.75 for further information related to claim, claim types, and standards. 
Additionally, claim 15, as amended, is an improper multiple dependent claim. 37 CFR 1.75 (c) states in part: (c) One or more claims may be presented in dependent 
Claim 15 includes the limitation “any of claims 1, 2, 6 and 8-14” MPEP 608.01(n), cited in the prior Office Action, provides examples of proper and improper language for multiple dependent claims. Claim 15 is similar to the form presented as an example under 608.01(n) I. B. “Unacceptable Multiple Dependent Claim Wording 1. Claim Does Not Refer Back in the Alternative Only…Claim 9. A gadget as in claims 1 or 2 and 7 or 8…” 
If Applicant intends for claim 15 to be a multiple dependent claim the examiner suggest amending claim 15 to use language similar to the examples presented under 608.01(n) I. A. “Acceptable Multiple Dependent Claim Wording” For example amending claim 15 to be similar to example 3 “…any one of claims 1, 2, 6 and 8-14…” or example 10 “…any of claims 1, 2, 6 or 8-14…” 

Applicant has argued:
Applicant has amended the claims to address any terms that arguably did not comply with the requirements of § 112. Applicant traverses any remaining objections… Further, the MPEP expressly acknowledges that the use of functional language is permissible: A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). There is nothing inherently wrong with defining some part of an invention in functional terms. Functional language does not, in and of itself, render a claim improper. In re 
Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971)… As noted by the court in Schreiber, "[a] patent applicant is free to recite features of an apparatus either structurally or functionally." Schreiber, 128 F.3d at 1478. A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. (MPEP § 2173.05(g) (bolding added)). Thus, Applicant submits that the claims as amended now fully comply with the requirements of § 112.

This is not persuasive. The examiner notes the language of MPEP 2173.05(g) “Functional Limitations” following the section quoted by Applicant states: “Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (bolding added).
Here, Applicant’s functional/intended use limitations appear to be based on the EPO / UK patent standards. When viewed under the USPTO standards hey raise the issue of indefiniteness with respect to the claims. One such example appears in claims 1/10, “… wherein the heater body has a leading end that, in use, is deployed down-hole first ignition means, located in a heating zone proximal to the leading end of the heater body…” Claims 1/10 are an apparatus claims. It is unclear how to determine which end is the leading end until an operator begins to lower the apparatus into the well because the claim defines the designated section based on future actions of a third party. The claim defines the leading end as the end of the apparatus deployed down-hole first. 

It is unclear whether an apparatus structurally identical to the apparatus of claim 1/10 would be considered to infringe on the claim if the operator begins lowering the apparatus downhole as described, then no longer infringing when the operator pulls the apparatus out of the well, reverses the orientation and then lowers the apparatus back into the well.
It is unclear whether an apparatus structurally identical to the apparatus of claim 1/10 would be considered infringing if the operator intended to lower the apparatus into the well with the end comprising the ignition means deployed downhole first but accidently dropped the apparatus into the well upside down (ignition means uphole). 
The apparatus claims are indefinite because whether a structurally identical apparatus reads on the claims depends on the operator’s intent or actual use of the apparatus itself and not any structural differences. 

In response to applicant's argument that intended use / functional language is permitted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant has argued:
Lowry (2015/0211322) does not disclose a heater body housing. Item 10 of FIG. 2B of Lowry is not a heater body housing. Item 10 is a reaction zone, not a structure of any sort. Items 22 is a "mass" to provide downward force. ( 69) It does not house or contain any items, it does house the termite 4. Item 22 does not appear to even contact the termite 4.

Applicant appears to have misread the rejection, the Office Action does not state 10 is a heater body housing. The prior Office Action states, “a heater body (Lowry surrounding at least 22, 20, 4, see above 10 Fig. 2B)” The rejection did not state 10 was the housing but was to direct Applicant’s attention to the unlabeled boarder above 10 at the outer edge of 4, 22, 20. Fig. 2A shows the unreacted thermite 4 surrounded by an unlabeled boarder. Fig. 2B shows the ignition and consumption of the thermite, showing an expanding section of unlabeled housing pressed against the wall at the lower end and a tapered section moving toward the original unexpanded shape towards the top of and surrounding the ignited thermite 4. Fig. 2C shows the product of the thermite reaction (the solidified plug). The Office notes there is no distinct outer border at the edge of the shading/hatching depicting the reacted product 12 in Fig. 2C and there is an outer border surrounding the thermite in Figs. 2A-B. Lowry does not necessarily use a boarder to simply mark transition zones. 
Applicant’s arguments also mischaracterize the citations in the previous Office action with relation to other elements as well:
The Office Action relies upon item 3 as the leading end of the heater body housing. Item 3, however, is not a part of either items 22 or 22, and thus, if those items are read as corresponding to the heater body housing, item 3 cannot be a leading end of those components, because it is not a party of them.

(Lowry near 3)”
Items 22 is a "mass" to provide downward force. ( 69) It does not house or contain any items, it does house the termite 4.

The prior Office Action does not cite 22 as a housing: “an actuator (Lowry 22) housed within the heater body”

Applicant has argued:
Item 20 is a separator. ( 23). By definition, a separator cannot house anything. The separator 20 does not house the termite 4.

The prior Office Action does not cite 22 as a housing. The Office does not agree that a separator cannot house anything. Assuming arguedo the separator cannot house anything then the electrical connection of Lowry must pass around the separator to connect with the electrical ignition located at the bottom hole end of the assembly. As stated in the prior Office Action, Lowry [0005] teaches that Robertson teaches old and well known details related to specific structure, wiring, and means of electrically connecting the electric ignition in downhole thermite reactors, including using the housing to transmit the electrical signal to the ignitor circuit. 

Applicant has argued:
Moreover, the claims must be read as a whole, the claims require that the heater body housing have a leading end that is deployed down-hole first. Items 20 and 22 are the last and next to last items to be deployed down hole in Lowry and thus they cannot meet the requirement of a heater body housing.

(Lowry near 5/22), located at the opposite end of the heater body to the leading end, with deployment tool engagement means (Lowry near 5/22).”

Applicant has argued:
The Office Action also relies upon Item 3 as being the ignition means. If Item 3 is the ignition means then it cannot be the heater body housing. These are separate and distinct claim elements. Item 3 cannot be both the ignition means and the leading end of the heater body housing. These claim elements are separate and distinct terms, and the Office Action must find each element in the prior art as arranged in the claims.

This is not persuasive. As discussed above element 3 was not cited as the heater body housing or the leading end of the heater body housing. Furthermore, the examiner takes the position that the housing could be constructed from a material that is also used as an ignition means. Additionally, based on Applicant’s logic, the grill of a truck cannot be considered a leading end of the truck if it is also considered to be a portion of the housing that houses the motor.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ignition means is a separate component from the housing and contained within the housing) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, the examiner notes that the prior Office Action rejected the claims under 35 U.S.C. 102(a)(1) as anticipated by Lowry (US 20150211322) or, in the alternative, under 35 U.S.C. 103 as obvious over Lowry in view of Robertson (US 6925937).
Applicant’s only argument related to the 103 rejection of Lowry in view of Robertson is: “Accordingly, the Office Action has failed to meet its burden to make a prima facie case of either anticipation or obviousness based upon Lowry, alone or in combination with Robertson.”
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Response to Amendment
The amendment to the claims filed on 4/6/2021 does not comply with the requirements of 37 CFR 1.121(c) because the claim amendments include limitation(s) without proper markup (limitation(s) added without underline or limitation(s) removed without strikethrough). One such example is claim 14, which includes the addition of the limitation terephthalamide without underline. This limitation was not present in the prior claim set. 


	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Future responses that fail to comply with 37 CFR 1.121(c) will be held nonresponsive. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the baffles, a heat resistant sleeve located adjacent to the leading end of the heater body, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because they are missing proper shading and cross hatching. Specific cross hatching depicts specific materials. See MPEP 608.02 and 37 CFR 1.84. Some, but not all examples are the empty white area depicted as housing generally throughout the figures, the empty white area above 2 & 7 in Fig 1, the empty white area below 7 in Fig. 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claims 15-22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n).  Accordingly, the claims 15-22 not been further treated on the merits.
Claim 15 is an improper multiple dependent claim. 37 CFR 1.75 (c) states in part: (c) One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application. Any dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such other claims in the alternative only.
Claim 15 includes the limitation “any of claims 1, 2, 6 and 8-14” MPEP 608.01(n), cited in the prior Office Action, provides examples of proper and improper language for multiple dependent claims. 

If Applicant intends for claim 15 to be a multiple dependent claim the examiner suggest amending claim 15 to use language similar to the examples presented under 608.01(n) I. A. “Acceptable Multiple Dependent Claim Wording” For example amending claim 15 to be similar to example 3 “…any one of claims 1, 2, 6 and 8-14…” or example 10 “…any of claims 1, 2, 6 or 8-14…”
Claims 20-22 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign 
Claims 1/10 are an apparatus claims. It is unclear how to determine which end is the leading end until an operator begins to lower the apparatus into the well. The claim defines the leading end as the end of the apparatus deployed down-hole first. 
It is unclear whether an apparatus structurally identical to the apparatus of claim 1/10 would be considered to read on the claim if it was lowered into the well upside down as the act of lowering the apparatus upside down would, by the definition of “leading end” in the claim, change the portion of the apparatus considered the leading end.
It is unclear whether an apparatus structurally identical to the apparatus of claim 1/10 would be considered to read on the claim if the operator begins lowering the apparatus downhole, pulls the apparatus out of the well, reverses the orientation and then lowers the apparatus back into the well.
It is unclear whether an apparatus structurally identical to the apparatus of claim 1/10 would be considered infringing if the operator intended to lower the apparatus into the well with the end comprising the ignition means deployed downhole first but accidently dropped the apparatus into the well upside down. 

Claim 7 recites the limitation "one or more of the leading end of the heater body" in the claim.  There is insufficient antecedent basis for this limitation in the claim. The “leading end” was originally introduced as a single “leading end”. It is unclear how many leading ends of the heater body there are, which structural components correspond to the leading end, and/or if the structural component considered by Applicant to be the leading end changes based on tool orientation, operators intended orientation, operators intended operation, and/or whether the tool is running into or out of the well. 
The term "heat resistant sleeve" in claim 7 is a relative term which renders the claim indefinite.  The term "heat resistant sleeve" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The invention related to a thermite reaction, it is unclear what is considered heat resistant in relation to a thermite reaction. The specification as filed does not define a heat resistant sleeve in terms that would allow one of skill in the art to understand the scope of the claims. For example, it is unclear if heat resistant means the sleeve should not deform or melt at all during the thermite reaction or if heat resistant means the sleeve should withstand a specific amount of heat (1,900 degrees F or 3,900 degrees F) for a specific amount of time (3 minutes or 2 hours). 


Claims 2-9, 11-22 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102 / 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 7-10 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as anticipated by Lowry (US 20150211322) or, in the alternative, under 35 U.S.C. 103 as obvious over Lowry in view of Robertson (US 6925937).

Regarding claim 1, Lowry teaches: 
A chemical heater (Lowry Figs. 2, 7-8) for use in down-hole operations, said heater comprising: a heater body (Lowry surrounding at least 22, 20, 4, see above 10 Fig. 2B) housing a chemical reaction heat source material (Lowry 4), wherein the heater body has a leading end (Lowry near 3) that, in use, is deployed down-hole first; ignition means (Lowry 3), located in a heating zone (Lowry near 10/14/12) proximal to the leading end of the heater body, for triggering a chemical reaction (Lowry Figs. 2, 8, [0020-0023, 0052-0059]) in the chemical reaction heat source material located in the heating zone; and an actuator (Lowry 22) housed within the heater body and configured to (Lowry 22) urge the chemical reaction heat source material towards the heating zone. 
Note: Lowry does not describe or provide the structural details of the heater body. Lowry does teach an electric ignitor (3) without additional structure to complete an electric circuit, however, Lowry does cite Robertson in [0005]. Robinson teaches using the heater body as part of the ignitor circuit to initiate the reaction in a chemical heater. See Robinson Figs. 11-14. 
If it is found that Lowry does not teach a heater body, the examiner takes the position that it would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified 

Regarding claim 2, the combination of Lowry and Robertson teaches: 
The heater of claim 1, wherein the chemical reaction heat source material (Lowry [0005-0006], 4) comprises thermite or a thermite based composition. 

Regarding claim 3, the combination of Lowry and Robertson teaches:  
The heaters of claim 1 or 2, wherein the actuator comprises a piston (Lowry 20) that is resiliency biased towards the leading end of the heater body. 

Regarding claim 4, the combination of Lowry and Robertson teaches: 
The heaters of claim 1 or 2, wherein the actuator comprises a piston (Lowry 20) that, in use, is mechanically, hydraulically or pneumatically driven (Lowry via 22) towards the leading end of the heater body. 

Regarding claim 5, the combination of Lowry and Robertson teaches: 
The heaters of any of the preceding claim 1 or 2, wherein the chemical reaction heats source material is provided within the heater body in the form of one or more solid blocks (Lowry 4, [0006, 0019]). 

Regarding claim 6, the combination of Lowry and Robertson teaches: 
The heater of claim 2, wherein the heating zone of the heater body is configured to have a greater resistance (Robertson near 301) to heat than the rest of the heater body (Robertson near 324). 

Regarding claim 8, the combination of Lowry and Robertson teaches:
The heater of claim 2, wherein the heater body comprises at least one weakened region (Robertson near 324) that is configured to melt before one or more of the heat resistant region of the heater and before the rest of the heater body. 

Regarding claim 9, the combination of Lowry and Robertson teaches:
The heater of claim 8, wherein said weakened region is configured to create a discharge point (Robertson 324) in the heater body through which molten chemical reaction heat source material can escape the heating zone of the heater. 

Regarding claim 10, Lowry teaches: 
A chemical heater (Lowry Figs. 2, 7-8) for use in down-hole operations, said heater comprising: a heater body (Lowry surrounding at least 22, 20, 4, see above 10 Fig. 2B) housing a chemical reaction heat source material (Lowry 4), wherein the heater body has a leading end (Lowry near 3) that, in use, is deployed down-hole first; ignition means (Lowry 3), located in a heating zone (Lowry near 10/14/12) proximal to the leading end of the heater body, for triggering a chemical reaction (Lowry Figs. 2, 8, [0020-0023, 0052-0059]) in the chemical reaction heat source material located in the (Lowry 22) housed within the heater body and configured to (Lowry 22) urge the chemical reaction heat source material towards the heating zone; wherein the heater body has a trailing end (Lowry near 5/22), located at the opposite end of the heater body to the leading end, with deployment tool engagement means (Lowry near 5/22). 
Note: Lowry does not describe or provide the structural details of the heater body. Lowry does teach an electric ignitor (3) without additional structure to complete an electric circuit, however, Lowry does cite Robertson in [0005]. Robinson teaches using the heater body as part of the ignitor circuit to initiate the reaction in a chemical heater. See Robinson Figs. 11-14. 
If it is found that Lowry does not teach a heater body, the examiner takes the position that it would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Lowry to include a heater body as taught by Lowry [0005] citing Robinson in order to allow the operator to protect the heater fuel and electronic components while tripping in and to provide an old and well known way to electrically initiate the ignitor to start the chemical reaction once the tool is in place. 

Claim 11-12 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lowry and Robertson in view of Khudenko (US 5564861).

Regarding claim 11, the combination of Lowry and Robertson teaches:

Khudenko teaches baffles (Khudenko 4:43-54) between sections of thermite to slow the movement of the chemical reaction heat source towards the heating zone of the heater body.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include baffles in order to allow the operator to control the initiation rate and reaction rate of the heater, allowing the operator to customize the heater for the specific wellbore environment where the tool is used.

Regarding claim 12, the combination of Lowry, Robertson, and Khudenko teaches:
The heater of claim 11, wherein said baffles comprise resistant material (Khudenko 4:43-54) and are located within the heating zone of the heater body. 

Claim 13-14 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lowry, Robertson, and Khudenko in view of Cortez (US 20120255742).

Regarding claim 13, the combination of Lowry, Robertson, and Khudenko teaches:

wherein the inner walls of the heater body comprise a refractory lining. 
Cortez teaches: a downhole heater wherein the inner walls of the heater body comprise a refractory lining (Cortez 82, [0012]). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include a refractory lining inside the heater body in order to allow the operator to control and direct the heat generated by the heater toward the desired area of the well.

Regarding claim 14, the combination of Lowry, Robertson, and Khudenko teaches:
The heater of claim 13, wherein the refractory lining comprises a material selected from the group consisting of: fibre glass; poly-para-phenylene terephthalamide a coating of a ceramic material (Cortez 82, [0012]), zirconium oxide (ZrO2), aluminium oxide, magnesium oxide; and combinations thereof. 
With regard to the transmission devices of the Markush group recited in claim 14, the Examiner takes Official Notice that the refractory lining materials of the Markush group are considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative refractory lining materials in the combination as based on wellbore conditions, depth, formation, desired operation, and individual tool limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/David Carroll/           Primary Examiner, Art Unit 3674